UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Deutsche Telekom stabilizes business in the second quarter and confirms forecast for full year 2009 Aug 06, 2009 Having recorded positive business development in the second quarter, Deutsche Telekom is well on its way to achieving its targets for 2009. The Group increased its net revenue by 7.4percent in the second quarter to EUR16.2 billion and EBITDA adjusted for special factors by 8.4percent to EUR5.3 billion. Adjusted net profit grew by 19.4percent year-on-year in the second quarter to EUR0.8billion. The Greek company OTE contributed EUR1.5 billion to net revenue and EUR0.5 billion to adjusted EBITDA of the Group in the second quarter of 2009. The packet of measures initiated in April for the United States, the United Kingdom and Poland is beginning to take effect. Operating costs fell and the EBITDA margin rose in all three countries compared with the first quarter. “We took resolute action at the right time in a difficult environment. The figures for the second quarter make us confident for the full year. Hence, we confirm our forecast for 2009,” said Chairman of the Board of Management René Obermann. As a result of the consolidation of the Greek company OTE, revenue increased in the first half of the year by 6.8percent compared with the prior-year period, to EUR32.1 billion. Adjusted EBITDA rose 5.6percent to EUR10.1 billion and adjusted net profit by 2.0percent to EUR1.4billion. OTE contributed EUR2.4 billion to net revenue and EUR0.9 billion to EBITDA. Free cash flow stood at EUR1.8billion in the first half of the year, EUR1.4billion of which was generated in the second quarter. The decrease in free cash flow compared with the EUR3.6 billion generated in the first half of 2008 is primarily attributable to the increase in capital expenditure. In the difficult environment of the first half of 2009, Deutsche Telekom invested some 13percent more – adjusted for OTE – than in the prior-year period.
